 Case 2:19-cv-00298-BSJ Document 138 Filed 06/14/21 PageID.2687 Page 1 of 2
                                                                          FILED
                                                                   2021 JUN 14 AM 11:10
                                                                         CLERK
                                                                   U.S. DISTRICT COURT

                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF UTAH



BUREAU OF CONSUMER FINANCIAL
                                                      Case No. 2:19-cv-00298-BSJ
PROTECTION,

      Plaintiff,
                    v.

PROGREXION MARKETING, INC., et al.,

      Defendants.


                         AMENDED SCHEDULING ORDER

      Upon consideration of the Joint Stipulated Motion to Amend the Scheduling

Order, and good cause having been shown, the Comi hereby GRANTS the

Stipulated Motion and amends the scheduling order as set forth below. Except as

amended by this Order, the provisions of the first Amended Scheduling Order

(ECF 115) shall remain in effect. The times and deadlines set f01ih herein may not

be further modified without the approval of the court and on a showing of good

cause pursuant to Fed. R. Civ. P. 6.

A. RULE 26(a)(2) EXPERT DISCLOSURES & REPORTS

   1. Plaintiff will disclose the subject matter and identity of its experts and serve

      any reports from experts and other disclosures under Rule 26(a)(2) on:
 Case 2:19-cv-00298-BSJ Document 138 Filed 06/14/21 PageID.2688 Page 2 of 2




      September 27, 2021.

   2. Defendants will disclose the subject matter and identity of their experts and

      serve any reports from experts and other disclosures under Rule 26(a)(2) on:

      October 25, 2021.

   3. Plaintiff will serve any rebuttal reports on: November 22, 2021.

C. OTHER DEADLINES

   1. Last day for expert discovery: December 20, 2021.

   2. Deadline for filing dispositive or potentially dispositive motions: January

      21, 2022.

   3. Deadline for responding to dispositive or potentially dispositive motions:

      March 2, 2022.

D. TRIAL AND PREPARATION FOR TRIAL

   1. Deadline for filing proposed pretrial order: April 1, 2022.

   2. Final Pretrial Conference: 10 a.m. April 18, 2022.

                                                                    '1
                                                                    J l

                                             ~-------"'.___~:_:__;4'~~:_:::::--------
Da.fed I                                     Hon. Bruce . Je ins
                                             Uniteds~· tJu ge
